DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 12/10/2021. Claims 1-20 are pending. Currently no claims are in condition for allowance.
Claim Objections
Claims 1-20 are objected to because of the following informalities: Applicant kindly requested to use acronym in order to distinguish between different devices, for example, between source session management device and anchor session management. The instant specification [0329] describes a source SMF entity may also be an A-SMF.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SA WG2 Meeting #127bis [IDS] 3.
Regarding claims 1 and 11, SA WG2 discloses a communications method, comprising:
 obtaining, by a target intermediate session management device (Fig. 6.3.2.3-1; I-SMF; Fig. 6.6.2.x-1; I-SMF), information about a source session management device (step 3: the AMF invokes Nsmf PDUSession_Create SMContext Request [old I-SMF ID] service operation to new I-SMF); 
I-SMF), a first message to the source session management device based on the information (step 10: the new I-SMF invokes Nsmf PDUSession update request to the old I-SMF), 
wherein the first message is for establishing a forwarding tunnel between a source intermediate user plane device and a target intermediate user plane device (step 10: the new I-SMF invokes Nsmf PDUSession update request (forwarding tunnel info) to the old I-SMF), 
wherein the source intermediate user plane device is controlled by the source session management device and is communicatively connected to a source base station, and wherein the target intermediate user plane device is controlled by the target intermediate session management device and is communicatively connected to a target base station (the old I-UPF controlled by old-ISMF and new I-UPD controlled by new I-SMF); 
receiving, by the source session management device, the first message from the target intermediate session management device (step 10: the new I-SMF invokes Nsmf PDUSession update request to the old I-SMF); and 
instructing, by the source session management device based on the first message, the source intermediate user plane device to establish the forwarding tunnel step (step 11:the old I-SMF provides the forwarding tunnel info to old I-UPF);
 obtaining, by the target intermediate session management device, information about an anchor session management device; sending, by the target intermediate session management device, downlink tunnel information of the target intermediate user plane device to the anchor session management device based on the information about the anchor session management device (step 7, the new I-SMF invokes Nsmf_PDUSession_Update Request (new I-UPF tunnel Info) service operation to A-SMF);
the A-SMF receives Nsmf_PDUSession_Update Request (new I-UPF tunnel Info) from the I-SMF); and 
2Atty. Docket: 4747-66800 (85754979US04) instructing, by the anchor session management device, an anchor user plane device to establish a downlink tunnel between the anchor user plane device and the target intermediate user plane device (step 8: A-SMF notify the A-UPF to update the DL data path from the old I-UPF to the new I-UPF).

Regarding claims 2 and 12, SA WG2 discloses further comprising: 
sending, by the source session management device, first indication information to the target intermediate session management device, wherein the first indication information indicates that the forwarding tunnel needs to be established (step 5: the new  I-SMF retrieves SM context from the old I-SMF based on the I-SMF ID received from AMF. The SM context includes UL A-UPF tunnel information and the old I-SMF determines whether forwarding tunnel needs to be established between old I-UPF and new I-UPF) ; and 
obtaining, by the target intermediate session management device, the first indication information (step 5: the new  I-SMF retrieves SM context from the old I-SMF based on the I-SMF ID received from AMF).  

Regarding claims 3 and 13, SA WG2 discloses further comprising determining, by the source session management device, that the forwarding tunnel needs to be established when the source session management device or the source intermediate user plane device has incoming downlink data to a terminal device (step 5: the old I-SMF determines whether forwarding tunnel needs to be established between old I-UPF and new I-UPF).

Regarding claims 4 and 14, SA WG2 discloses further comprising instructing, by the target intermediate session management device according to the first indication information, the target intermediate user plane device to establish the forwarding tunnel (step 10: the new I-SMF invokes Nsmf_PDUSession update request to the old I-SMF).  

Regarding claims 5 and 15, SA WG2 discloses wherein the first message comprises forwarding tunnel information corresponding to the target intermediate user plane device (step 3: the AMF invokes Nsmf_PDUSession_Create SMContext Request [old I-SMF ID] service operation to new I-SMF).

Regarding claims 6 and 16, SA WG2 discloses wherein obtaining the information about the source session management device comprises obtaining, by the target intermediate session management device, the information from a mobility management device (step 3: the AMF invokes Nsmf_PDUSession_Create SMContext Request [old I-SMF ID] service operation to new I-SMF).  

Regarding claims 7 and 17, SA WG2 discloses setting, by the target intermediate session management device, a forwarding tunnel release timer; and instructing, by the target intermediate session management device when the forwarding tunnel release timer expires, the target intermediate user plane device to release the forwarding tunnel (steps 12 and 20a: the new I-SMF start a data forwarding timer, to be used to release the resource of data forwarding tunnel. When timer set in step 5 has expired, the old I-SMF triggers the N4 session release. The PDU session in old I-UPF and I-SMF will be released).

Regarding claims 8 and 18, SA WG2 discloses sending, by the source session management device, uplink tunnel information of anchor user plane device to the target intermediate session management device; obtaining, by the target intermediate session management device, the uplink tunnel information of the anchor user plane device from the source session management device based on the information about the source session management device (step 11: the old I-SMF provides the forwarding tunnel info to old I-UPF: if the UE moves from A-SMF service area to new I-SMF service area and if and old I-UPF different from A-UPF exists, the old I-SMF is replaced by A-SMF, i.e.. A-SMF provides the forwarding tunnel info to old I-UPF controlled by A-SMF).

Claims 9 and 19, SA WG2 discloses instructing by the target intermediate session management device, the target intermediate user plane device to establish an uplink tunnel between the target intermediate user plane device and the anchor user plane device based on the uplink tunnel information of the anchor user plane device (steps 7-8: the new I-SMF invokes   Nsmf_PDUSession update request (new I-SMF ID, new I-UPF tunnel info) service operation to A-SMF. The A-SMF notify the A-UPF to update the DL data path from the old I-UPF to the new I-UPF). 


Fig. 6.6.2.x-1: the AMF controls the old I-SMF, gNB and UE).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi et la. (US 2020/0213912) discloses user plane relocation.
Rommer et al. (US 2020/0344655) discloses methods and apparatus for selecting a session management entity for serving a wireless communication device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        February 11, 2022